DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crockett et al. (US 2003/0059023 A1) in view of Sylvain (US 7,447,165 B1).
As to claim 1, Crockett discloses a method [paragraph 0001] comprising: 
sending, to a device, an indication of a plurality of physical locations [Subscriber profile] associated with the device, wherein the plurality of physical locations are for output by the device [The system retrieves the subscriber profile associated with the subscriber of the service. A message defining the subscriber's specific call routing options is played for the caller. The following message might be played to the caller. "If you would like to reach your party at work, press 1. If you would like to reach your party at home, press 2. If you would like to try her cell phone, press 3. If you would like to have her paged, press 4. If you would like to send her a fax, press 5." paragraphs 0039, 0082 and 0084]; 
receiving, from the device, a selection of a physical location of the plurality of physical locations [Upon receipt of a menu selection by the caller, the call will be routed in accordance with the selection. The caller input is received in response to the message options provided. paragraphs 0082 and 0084]; 
storing information indicating the selected physical location [Either under control of the web server or other devices associated with the telecommunication network, call routing information received at the web server may be used to update call routing data included in a subscriber profile and stored at the SCP or the SN/IP. paragraph 0077]; and 
facilitating, using the selected physical location as a current physical location of the device, a communication involving the device [The call is routed to the terminating number paragraph 0084]. 
 Crockett fails to disclose a VOP device.
However, Sylvain teaches a VOP device [Accordingly, an address may include any variation of an E.164 directory number, URL, or network, device, or user address on a packet network. For purposes of illustration, various terminating devices are provided with different types of associated addresses. A voice over packet (VoP) terminal is coupled to the LAN and is associated with a directory number, as well as a Session Initiation Protocol (SIP) URL. column 4, lines 1-13].
Crockett and Sylvain are analogous because they are all directed to a dialing communication system. One of ordinary skill in the art at the time of the invention would have found obvious using the voice over packet device terminal for a network communication taught by Sylvain in a called device find me system such as that of Crockett as suggested by Sylvain, for the obvious purpose of terminating devices may be associated with different addresses, and the addresses to use to initiate calls to the terminating devices may need to be modified based on where the call to the terminating device is originated, by combining prior art elements according to known methods to yield predictable results. 

As to claim 2, Crockett discloses the method of claim 1, wherein the sending comprises sending the indication of the plurality of physical locations to the device via an Internet Protocol network [paragraph 0029]. 
Crockett fails to disclose a VOP device.
Accordingly, an address may include any variation of an E.164 directory number, URL, or network, device, or user address on a packet network. For purposes of illustration, various terminating devices are provided with different types of associated addresses. A voice over packet (VoP) terminal is coupled to the LAN and is associated with a directory number, as well as a Session Initiation Protocol (SIP) URL. column 4, lines 1-13].
Crockett and Sylvain are analogous because they are all directed to a dialing communication system. One of ordinary skill in the art at the time of the invention would have found obvious using the voice over packet device terminal for a network communication taught by Sylvain in a called device find me system such as that of Crockett as suggested by Sylvain, for the obvious purpose of terminating devices may be associated with different addresses, and the addresses to use to initiate calls to the terminating devices may need to be modified based on where the call to the terminating device is originated, by combining prior art elements according to known methods to yield predictable results.

As to claim 3, Crockett discloses the method of claim 1, wherein the sending comprises sending a multimedia message that comprises the indication of the plurality of physical locations and provides a user with an option of using a graphical user interface to make a selection from the plurality of physical locations [paragraph 0029]. 

As to claim 4, Crockett fails to disclose a graphical capability of the VoP device.
However, Sylvain teaches wherein the sending is performed after determining a graphical capability of the VoP device [column 7, lines 42-47]. 
 would have found obvious using the voice over packet device terminal for a network communication taught by Sylvain in a called device find me system such as that of Crockett as suggested by Sylvain, for the obvious purpose of terminating devices may be associated with different addresses, and the addresses to use to initiate calls to the terminating devices may need to be modified based on where the call to the terminating device is originated, by combining prior art elements according to known methods to yield predictable results. 

As to claim 5, Crockett discloses the method of claim 1, further comprising: receiving, from the device, a new physical location to add to the plurality of physical locations [paragraph 0077]. 
Crockett fails to disclose a VOP device.
However, Sylvain teaches a VOP device [Accordingly, an address may include any variation of an E.164 directory number, URL, or network, device, or user address on a packet network. For purposes of illustration, various terminating devices are provided with different types of associated addresses. A voice over packet (VoP) terminal is coupled to the LAN and is associated with a directory number, as well as a Session Initiation Protocol (SIP) URL. column 4, lines 1-13].
Crockett and Sylvain are analogous because they are all directed to a dialing communication system. One of ordinary skill in the art at the time of the invention would have found obvious using the voice over packet device terminal for a network communication taught by Sylvain in a called device find me system such as that of 

As to claim 6, Crockett discloses the method of claim 1, further comprising:2Application No. 16/723,387Docket No.: 007412.04756\US causing output of a request for user input of information associated with a new physical location that is to be added to the plurality of physical locations [paragraph 0077].  

As to claim 7, Crockett discloses the method of claim 1, further comprising: causing output of a request for user input of a name to be assigned to a new physical location that is to be added to the plurality of physical locations [paragraph 0077]. 

As to claim 9, Crockett discloses the method of claim 1, further comprising: causing output, by the device, of a list of the plurality of physical locations [paragraphs 39, 82 and 84].
Crockett fails to disclose a VOP device.
However, Sylvain teaches a VOP device [Accordingly, an address may include any variation of an E.164 directory number, URL, or network, device, or user address on a packet network. For purposes of illustration, various terminating devices are provided with different types of associated addresses. A voice over packet (VoP) terminal is coupled to the LAN and is associated with a directory number, as well as a Session Initiation Protocol (SIP) URL. column 4, lines 1-13].
 would have found obvious using the voice over packet device terminal for a network communication taught by Sylvain in a called device find me system such as that of Crockett as suggested by Sylvain, for the obvious purpose of terminating devices may be associated with different addresses, and the addresses to use to initiate calls to the terminating devices may need to be modified based on where the call to the terminating device is originated, by combining prior art elements according to known methods to yield predictable results. 

As to claim 10, Crockett discloses the method of claim 1, further comprising: causing output, by the device, of a list of the plurality of physical locations, wherein the list is sorted based on an estimate of the current physical location of the device [paragraphs 0039, 0082 and 0084].
Crockett fails to disclose a VOP device.
However, Sylvain teaches a VOP device [Accordingly, an address may include any variation of an E.164 directory number, URL, or network, device, or user address on a packet network. For purposes of illustration, various terminating devices are provided with different types of associated addresses. A voice over packet (VoP) terminal is coupled to the LAN and is associated with a directory number, as well as a Session Initiation Protocol (SIP) URL. column 4, lines 1-13].
Crockett and Sylvain are analogous because they are all directed to a dialing communication system. One of ordinary skill in the art at the time of the invention would have found obvious using the voice over packet device terminal for a 

As to claim 11, Crockett discloses a method [paragraph 0001] comprising: 
sending, to a device, an indication of a plurality of physical locations [Subscriber’s profile] associated with the device, wherein the plurality of physical locations are for output by the device [The system retrieves the subscriber profile associated with the subscriber of the service. A message defining the subscriber's specific call routing options is played for the caller. The following message might be played to the caller. "If you would like to reach your party at work, press 1. If you would like to reach your party at home, press 2. If you would like to try her cell phone, press 3. If you would like to have her paged, press 4. If you would like to send her a fax, press 5." paragraphs 0039, 0082 and 0084]; 
receiving, from the device, a selection of a physical location of the plurality of physical locations [Upon receipt of a menu selection by the caller, the call will be routed in accordance with the selection. The caller input is received in response to the message options provided. paragraphs 0039, 0082 and 0084]; and 
storing, based on the selected physical location, an indication of a current physical location of the device for communication involving the device [Either under control of the web server or other devices associated with the telecommunication network, call routing paragraph 0077]. 
Crockett fails to disclose a VOP device.
However, Sylvain teaches a VOP device [Accordingly, an address may include any variation of an E.164 directory number, URL, or network, device, or user address on a packet network. For purposes of illustration, various terminating devices are provided with different types of associated addresses. A voice over packet (VoP) terminal is coupled to the LAN and is associated with a directory number, as well as a Session Initiation Protocol (SIP) URL. column 4, lines 1-13].
Crockett and Sylvain are analogous because they are all directed to a dialing communication system. One of ordinary skill in the art at the time of the invention would have found obvious using the voice over packet device terminal for a network communication taught by Sylvain in a called device find me system such as that of Crockett as suggested by Sylvain, for the obvious purpose of terminating devices may be associated with different addresses, and the addresses to use to initiate calls to the terminating devices may need to be modified based on where the call to the terminating device is originated, by combining prior art elements according to known methods to yield predictable results.

As to claim 12, see claim 2’s rejection above. 

As to claim 13, see claim 3’s rejection above.

As to claim 14, see claim 4’s rejection above.

As to claim 15, see claim 5’s rejection above.

As to claim 16, see claim 6’s rejection above.

As to claim 17, see claim 7’s rejection above.

As to claim 19, see claim 9’s rejection above.

As to claim 20, see claim 10’s rejection above.

As to claim 21, Crockett discloses the method of claim 11, further comprising: storing information indicating the selected physical location [paragraph 0077]. 

As to claim 22, Crockett discloses a method [paragraph 0001] comprising: 
causing output, by a device, of a plurality of physical locations associated with the  device [The system retrieves the subscriber profile associated with the subscriber of the service. A message defining the subscriber's specific call routing options is played for the caller. The following message might be played to the caller. "If you would like to reach your party at work, press 1. If you would like to reach your party at home, press 2. If you would like to try her cell phone, press 3. If you would like to have her paged, press 4. If you would like to send her a fax, press 5." paragraphs 0039, 0082 and 0084]; 
Upon receipt of a menu selection by the caller, the call will be routed in accordance with the selection. The caller input is received in response to the message options provided. paragraphs 0082 and 0084]; and 
performing, by the device, a communication using the selected physical location as a current physical location of the device [The call is routed to the terminating number associated with the caller selection. For example, if the caller selection corresponds to a home telephone number of a subscriber, the call is routed to the switch or SSP associated with that terminating number. paragraph 0084]. 
 Crockett fails to disclose a VOP device.
However, Sylvain teaches a VOP device [Accordingly, an address may include any variation of an E.164 directory number, URL, or network, device, or user address on a packet network. For purposes of illustration, various terminating devices are provided with different types of associated addresses. A voice over packet (VoP) terminal is coupled to the LAN and is associated with a directory number, as well as a Session Initiation Protocol (SIP) URL. column 4, lines 1-13].
Crockett and Sylvain are analogous because they are all directed to a dialing communication system. One of ordinary skill in the art at the time of the invention would have found obvious using the voice over packet device terminal for a network communication taught by Sylvain in a called device find me system such as that of Crockett as suggested by Sylvain, for the obvious purpose of terminating devices may be associated with different addresses, and the addresses to use to initiate calls to the terminating 

As to claim 23, see claim 2’s rejection above.  

As to claim 24, see claim 4’s rejection above. 

As to claim 25, see claim 5’s rejection above.

As to claim 26, see claim 6’s rejection above.

As to claim 27, see claim 7’s rejection above.

As to claim 29, see claim 9’s rejection above.

As to claim 30, see claim 10’s rejection above.






 
 
Allowable Subject Matter
Claims 8, 18, 28 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539.  The examiner can normally be reached on 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
March 15, 2021